DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 07/29/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

This communication is in response to the papers filed on 07/27/2021-07/29/2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-8 and 10-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Travis Dubose (Reg. No. 74629) on 07/29/2022.

Amendment to the Claims

Please replace all prior versions and listings of claims 8-12, and 18 in the application with the following listing of the claims:

8.	(currently amended)	A computer-implemented method comprising: 
associating [[the]] a first parser with a first search query;
associating [[the]] a second parser with a second search query;
controlling the first parser to obtain first data from a data stream and to search the obtained first data for a first set of elements associated with the first search query; 
associating a read-from-stream flag (RS flag) with the second parser, wherein the RS flag defines either a false state or a true state;
controlling, in response to the RS flag being in the false state, the second parser to receive the obtained first data from the first parser and search the obtained first data for a second set of elements associated with the second search query;
controlling, in response to the RS flag being in the true state, the second parser to obtain second data from the data stream and searchthe obtained second data the second set of elements associated with the second search query;
outputting the first set of elements found by the first parser as a first result of the searching; [[and]] or 
outputting the second set of elements found by the second parser as a second result of the searching.

9.	(canceled)	

10.	(currently amended)	The computer-implemented method of claim [[9]] 8, comprising:
generating a third parser; 
associating the third parser with a third search query; and 
associating a second RS flag with the third parser; and
controlling, in response to the second RS flag being in the false state, the third parser to receive third data from the second parser and search the third data for a third set of elements associated with the third search query.

11.	(currently amended)	The computer-implemented method of claim 10, wherein when the first parser is not finished searching and the second parser is finished searching, the method comprises:
continuing to receive the obtained first data from the first parser and provide the first data to the third parser.

12.	(currently amended)	The computer-implemented method of claim 8, comprising:
receiving the first search query and the second search query; and
wherein the first parser is 

18.	(currently amended)	The article of manufacture of claim 16, wherein the program instructions cause the processor to perform the operations that include:
generating a third parser;
associating the third parser with a third search query;
associating a second RS flag with the third parser; and
controlling, in response to the second RS flag being in the false state, the third parser to receive third data from the second parser and search the third data for a third set of elements associated with the third search query.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Marquardt et al., publication number US 2019/0332590, teach a method of parallelizing collection queries comprises providing a field searchable data store comprising a plurality of field searchable time stamped event records. The method further comprises receiving, at a search head, a collection query that references a field name that identifies portions of one or more event records to be summarized. Further, the method comprises determining if the collection query can be concurrently executed on a first plurality of indexers, wherein the search head is configured to communicate with the first plurality of indexers, and wherein each indexer of the first plurality of indexers comprises one or more field searchable time stamped event records. Responsive to an affirmative determination, the method also comprises determining a second plurality of indexers relevant to the collection query and executing the collection query to generate a respective summarization table at each indexer (Abstract, paragraphs [0093, 0111, 0144-0152]). 	
The prior art of record teaches the claimed invention substantially as discussed above, but it fails to teach or suggest individually or in combination that “associating a first parser with a first search query; associating a second parser with a second search query; controlling the first parser to obtain first data from a data stream and to search the obtained first data for a first set of elements associated with the first search query; associating a read-from-stream flag (RS flag) with the second parser, wherein the RS flag defines either a false state or a true state; controlling, in response to the RS flag being in the false state, the second parser to receive the obtained first data from the first parser and search the obtained first data for a second set of elements associated with the second search query; controlling, in response to the RS flag being in the true state, the second parser to obtain second data from the data stream and search the obtained second data for the second set of elements associated with the second search query” as set forth in claims1, 8 and 16. 

Claims 1-8 and 10-20 are allowed because of the combination of other limitations in the claims and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung K. Chau whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred, can be reached at 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG K CHAU/Primary Examiner, Art Unit 2153